*1426OPINION.
GoodRICh :
Petitioner contends that the calendar year 1926 is the “ succeeding taxable year ” and the calendar year 1927 is the “ next succeeding taxable year ” designated in section 206 (a) of the Revenue Act of 1926, and that against the income derived by itself and its affiliate during those years should be applied, to the extent permitted under the decision in Woolford Realty Co. v. Rose, 286 U. S. 319, its net loss sustained in 1925.
Upon facts presenting a situation similar to that here obtaining and raising this same issue under section 200 (b) of the Revenue Act of 1924, the pertinent provisions of which are identical with those of the same section of the 1926 Act, we have heretofore decided adversely to petitioner’s contention. Weissberger Moving & Storage Co., 26 B. T. A. 1375.
Reviewed by the Board.

Judgment will be entered for the respondent.

Van Fossan dissents.